Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 2017/0100965).
Regarding claim 15, Kikuchi discloses that, as illustrated in Figs. 1 and 5, a tire comprising: 
a tread portion (Fig. 1, item 2) provided with four circumferential grooves (Fig. 1, items 3,4) extending continuously in a tire circumferential direction to axially divide the tread portion into five land regions, 
the four circumferential grooves including two shoulder circumferential grooves (Fig. 1, item 3), and two crown circumferential grooves (Fig. 1, item 4) therebetween, 
the five land regions () Fig. 1, items 5, 6, 7) including two shoulder land regions (Fig. 1, item 7) between the two shoulder circumferential grooves and tread edges, two middle land regions (Fig. 1, item 5) between the shoulder circumferential grooves and the crown circumferential grooves, and one crown land region (Fig. 1, item 6) between the two crown circumferential grooves, 
wherein each of the two middle land regions is provided with a longitudinal sipe (Fig. 1, item 10) extending continuously in the tire circumferential direction, 
first middle sipes (Fig. 1, item 11) each extending from the adjacent crown circumferential groove and terminated within the middle land region without being connected to the longitudinal sipe therein (as shown in Fig. 1), and 
second middle sipes (Fig. 1, item 12) extending from the adjacent shoulder circumferential groove and terminated within the middle land region without being connected to the longitudinal sipe therein (as shown in Fig. 1), and 
44each of the two shoulder land regions is provided with shoulder transverse grooves (Fig. 5, item 25) extending from the adjacent tread edge and terminated within the shoulder land region.
Regarding claim 17, Kikuchi discloses that, as illustrated in Fig. 1, a mounting position (intended use) on a vehicle specified such that the tread edges are an outboard tread edge (see label of outboard in attached annotated Figure II) to be positioned away from a center of a vehicle body and an inboard tread edge (see label of inboard in attached annotated Figure II) to be positioned close to the center of the vehicle body, whereby said two shoulder land regions are an outboard shoulder land region extending axially inwardly from the outboard tread edge, and an inboard shoulder land region extending axially inwardly from the inboard tread edge, and 45said two middle land regions are an outboard middle land region adjacent to the outboard shoulder land region, and an inboard middle land region adjacent to the inboard shoulder land region.

    PNG
    media_image1.png
    654
    839
    media_image1.png
    Greyscale

Annotated Figure II (based on Fig. 1 in the teachings of Kikuchi)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koishikawa (US 2015/0375571) in view of Kikuchi (US 2017/0100965).
Regarding claim 1, Koishikawa discloses that, as illustrated in Fig. 1, a tire comprising: 
a tread portion (Fig. 1, item 10) provided with four circumferential grooves (Fig. 1, item 14 (14a and 14b)) extending continuously in a tire circumferential direction to axially divide the tread portion into five land regions (Fig. 1, items TS and TC), 
the four circumferential grooves including two shoulder circumferential grooves (Fig. 1, items 14b), and two crown circumferential grooves (Fig. 1, items 14a) therebetween, 
the five land regions including two shoulder land regions between the two shoulder circumferential grooves and tread edges, two middle land regions between the shoulder circumferential grooves and the crown circumferential grooves, and one crown land region between the two crown circumferential grooves (as shown in Fig. 1), 
first middle transverse grooves (Fig. 1, item 20) each extending from the adjacent crown circumferential groove and terminated within the middle land region (as shown in Fig. 1), and 
second middle transverse grooves (Fig. 1, item 20) extending from the adjacent shoulder circumferential groove and terminated within the middle land region (as shown in Fig. 1), and 
each of the two shoulder land regions is provided with shoulder transverse grooves extending from the adjacent tread edge and terminated within the shoulder land region (as shown in Fig. 1).
	However, Koishikawa does not disclose each of the two middle land regions is provided with a longitudinal sipe extending continuously in the tire circumferential direction. In the same field of endeavor, pneumatic tire, Kikuchi discloses that, as illustrated in Fig. 1, a longitudinal sipe (Fig. 1, item 10) extending continuously in the tire circumferential direction is disposed in each of the middle land regions (Fig. 1, item 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koishikawa to incorporate the teachings of Kikuchi to have that each of the two middle land regions is provided with a longitudinal sipe extending continuously in the tire circumferential direction without being connected to both first middle transverse grooves and second middle transverse grooves. Doing so would be possible to generate large lateral friction force particularly against compressed snow roads, side slip of a vehicle can be prevented, as recognized by Kikuchi ([0039]).
Regarding claim 3, Koishikawa discloses that, as illustrated in Fig. 1, the tire has a mounting position on a vehicle specified such that (intended use) the tread edges are an outboard tread edge (see label of outboard on attached annotated Figure I) to be positioned away from a center of a vehicle body and an inboard tread edge (see label of inboard on attached annotated Figure I) to be positioned close to the center of the vehicle body, whereby said two shoulder land regions are an outboard shoulder land region extending axially inwardly from the outboard tread edge, and an inboard shoulder land region extending axially inwardly from the inboard tread edge, and said two middle land regions are an outboard middle land region adjacent to the outboard shoulder land region, and an inboard middle land region adjacent to the inboard shoulder land region.

    PNG
    media_image2.png
    752
    718
    media_image2.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Koishikawa)
Claims 2, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koishikawa (US 2015/0375571) and Kikuchi (US 2017/0100965) as applied to claim 1 above, further in view of Uemura et al. (US 2019/0359007).
Regarding claims 2, 9, the combination does not disclose the crown land region is provided with crown narrow grooves or alternatively crown sipes extending across an entire width of the crown land region. In the same field of endeavor, pneumatic tire, Uemura discloses that, as illustrate din Fig. 2, the sipe 11 is disposed in the crown land region (Fig. 1, item 100A(10)) extending across the entire width of the crown land region.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uemura to have that the crown land region is provided with crown narrow grooves or alternatively crown sipes extending across an entire width of the crown land region. Doing so would be possible to enhance the steering stability performance on dry road surfaces and steering stability performance on wet road surfaces in a well-balanced manner, as recognized by Uemura ([0012]).
Regarding claim 11, the combination does not disclose that, the angle of the crown narrow grooves with respect to the tire axial direction is in a range from 5 to 15 degrees, and is varied smoothly along the respective crown narrow groove lengths so that the crown narrow grooves are curved convexly toward one side in the tire circumferential direction. Uemura discloses that, as illustrated in Figs. 2 and 10, the sipe 11 (i.e., the crown narrow grooves) illustrated in Fig. 10 is formed with an inclination angle θ with respect to the tire circumferential direction ([0062], lines 4-6). The inclination angle θ on the acute angle side is preferably from 40˚ to 80˚ ([0062], lines 15-16) (i.e., 10˚-50˚ with respect to the tire axial direction (overlapping the claimed range of 5 to 15 degrees)). As illustrated in Fig. 2, Uemura discloses that, the crown narrow grooves are curved convexly toward one side in the tire circumferential direction.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uemura to have that the angle of the crown narrow grooves with respect to the tire axial direction is in a range from 5 to 15 degrees, and is varied smoothly along the respective crown narrow groove lengths so that the crown narrow grooves are curved convexly toward one side in the tire circumferential direction. Doing so would be possible to improve pattern rigidity, and the steering stability performance on dry road surfaces can be further improved, as recognized by Uemura ([0062]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koishikawa (US 2015/0375571) and Kikuchi (US 2017/0100965) as applied to claim 1 above, further in view of Takemoto (US 2014/0305559).
Regarding claim 7, the combination does not explicitly disclose a grove width of the shoulder circumferential groove is less than the groove width of the crown circumferential groove. In the same field of endeavor, pneumatic tire, Takemoto discloses that, as illustrated in Fig. 1, the shoulder main grooves 10 are the inboard shoulder main groove 14 having a width W3 and the outboard shoulder main groove 15 having a width W4. Preferably, the widths W3 and W4 are less than the width of the crown main groove 9 ([0040], lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Takemoto to have that a grove width of the shoulder circumferential groove is less than the groove width of the crown circumferential groove. Doing so would be possible to increase the pattern rigidity in the tread shoulder region subjected to a large load during cornering and thereby to improve the steering stability, as recognized by Takemoto ([0040], lines 5-7).
Regarding claim 8, the combination does not explicitly disclose the groove width of the shoulder circumferential groove is in a range from 93% to 99% of the groove width of the crown circumferential groove. Because the groove width W3 is less than the groove width W1 in the teachings of Takemoto, the groove width of the shoulder circumferential groove is less than 100% the groove width of the crown circumferential groove. Takemoto discloses that, the width ratio W4/W3 is in a range from 0.75 to 0.85 ([0041], lines ). It is reasonable to say that the groove widths of the shoulder circumferential grooves (including both W3 and W4) are in a range of more than 90% to less than 100% of the groove width of the crown circumferential groove (overlapping the claimed range from 93% to 99%).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Takemoto to have that the groove width of the shoulder circumferential groove is in a range from 93% to 99% of the groove width of the crown circumferential groove. Doing so would be possible to increase the pattern rigidity in an outboard tread part whose contribution to the improvement in the steering stability is higher, than in an inboard tread part, and thus to further improve the steering stability, as recognized by Takemoto ([0041], lines 6-9).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2017/0100965) as applied to claim 15 above, further in view of Uemura et al. (US 2019/0359007).
Regarding claim 20, Kikuchi does not disclose the crown land region is provided with crown narrow grooves or alternatively crown sipes extending across an entire width of the crown land region. In the same field of endeavor, pneumatic tire, Uemura discloses that, as illustrate din Fig. 2, the sipe 11 is disposed in the crown land region (Fig. 1, item 100A(10)) extending across the entire width of the crown land region.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuchi to incorporate the teachings of Uemura to have that the crown land region is provided with crown narrow grooves or alternatively crown sipes extending across an entire width of the crown land region. Doing so would be possible to enhance the steering stability performance on dry road surfaces and steering stability performance on wet road surfaces in a well-balanced manner, as recognized by Uemura ([0012]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2017/0100965) as applied to claim 15 above, further in view of Taniguchi (US 2020/0122517).
Regarding claim 16, Kikuchi discloses that, as illustrated in Fig. 1, each of the first middle sipes (Fig. 1, item 11) is provided, and each of the second middle sipes (Fig. 1, item 12) is provided.
However, Kikuchi does not disclose the sipes (11 and 12) having chamfered features. In the same field of endeavor, pneumatic tire, Taniguchi discloses that, as illustrated in Figs. 1-3, the sipes Si and So disposed in the middle land regions are provided with chamfered features.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kikuchi to incorporate the teachings of Taniguchi to have that each of the first middle sipes is provided, at its both edges on both sides in the tire circumferential direction, with first chamfers extending to a ground contacting top surface of the middle land region where said each of the first middle sipe is disposed, and each of the second middle sipes is provided, at its both edges on both sides in the tire circumferential direction, with second chamfers extending to a ground contacting top surface of the middle land region where said each of the second middle sipe is disposed. Doing so would be possible to improve turning performance during running at high speeds, as recognized by Taniguchi ([0005], [0006]).
Allowable Subject Matter
Claims 4-6, 10, 12-14 are objected to as being dependent upon a rejected base claim 1 and claims 18-19 are objected to as being dependent upon a rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 4, Koishikawa (US 2015/0375571) discloses the tire having four main grooves with five land portions having multiple lug grooves disposed in the land portions. Koishikawa does not explicitly disclose that, in  the tire 39the width in the tire axial direction of the outboard shoulder land region is greater than the width in the tire axial direction of the outboard middle land region which is greater than the width in the tire axial direction of the crown land region which is greater than the width in the tire axial direction of the inboard middle land region which is greater than the width in the tire axial direction of the inboard shoulder land region. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
 	Regarding claim 5, Koishikawa does not explicitly disclose that, in the tire the width in the tire axial direction of the outboard shoulder land region is between 101% and 107% of the width in the tire axial direction of the crown land region, and the width in the tire axial direction of the inboard shoulder land region is in a range from 93% to 99% of the width in the tire axial direction of the crown land region. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 6, Koishikawa does not explicitly disclose that, in the tire a circumferential rigidity of the outboard shoulder land region is greater than a circumferential rigidity of the outboard middle land region which is greater than a circumferential rigidity of the crown land region which is greater than a circumferential rigidity of the inboard middle land region. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 10, Koishikawa does not explicitly disclose that, in the tire a distance in the tire circumferential direction between the groove widthwise center of each first middle transverse groove at its end on the tire equatorial side, and the groove widthwise center of adjacent one of the crown narrow grooves at its end which is adjacent to said end on the tire equatorial side of said each first middle transverse groove is not more than 10% of a pitch length in the tire circumferential direction between the first middle transverse grooves. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 12, Koishikawa does not explicitly disclose that, in the tire the first middle transverse grooves are the first middle transverse grooves disposed in the outboard middle land region and the first middle transverse grooves disposed in the inboard middle land region which are inclined in the same direction with respect to the tire axial direction at an angle θ1 in a range of 15 to 30 degrees, and the second middle transverse grooves include the second middle transverse grooves disposed in the outboard middle land region and inclined with respect to the tire axial direction in the same direction as the first middle transverse grooves at an angle θ2 with respect to the tire axial direction which is smaller than the angle θ1 of the first middle transverse grooves. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 13, Koishikawa does not explicitly disclose that, in the tire the length in the tire axial direction of the first middle transverse grooves disposed in the outboard middle land region is in a range from 30% to 45% of the width in the tire 42axial direction of the outboard middle land region, the length in the tire axial direction of the second middle transverse grooves disposed in the outboard middle land region is in a range from 30% to 45% of the width in the tire axial direction of the inboard middle land region, and distances in the tire axial direction from the longitudinal sipe to the end on the longitudinal sipe side of each of the first middle transverse grooves and the second middle transverse grooves are in a range from 3.0 to 5.0 mm. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 14, Koishikawa does not explicitly disclose that, in the tire the outboard shoulder land region and the inboard shoulder land region are each provided with shoulder sipes extending across the respective shoulder land regions, the distance in the tire circumferential direction between the sipe end on the shoulder circumferential groove side of each of the shoulder sipe disposed in the outboard shoulder land region, and the groove end on the shoulder circumferential groove side of adjacent one of the second middle transverse grooves in the outboard middle land region is not more than 10% of a pitch length in the tire circumferential direction between the second middle transverse grooves. Kikuchi (US 2017/0100965), Uemura et al. (US 2019/0359007), and Takemoto (US 2014/0305559) fail to disclose these features as well.
Regarding claim 18, Kikuchi (US 2017/0100965) discloses the tire having four main grooves with five land portions having multiple sipes disposed in the land portions. Kikuchi does not explicitly disclose that, in the tire 39the width in the tire axial direction of the outboard shoulder land region is greater than the width in the tire axial direction of the outboard middle land region which is greater than the width in the tire axial direction of the crown land region which is greater than the width in the tire axial direction of the inboard middle land region which is greater than the width in the tire axial direction of the inboard shoulder land region. Uemura et al. (US 2019/0359007) and Taniguchi (US 2020/0122517) fail to disclose these features as well.
Regarding claim 19, Kikuchi does not explicitly disclose that, in the tire the width in the tire axial direction of the outboard shoulder land region is between 101% and 107% of the width in the tire axial direction of the crown land region, and the width in the tire axial direction of the inboard shoulder land region is in a range from 93% to 99% of the width in the tire axial direction of the crown land region. Uemura et al. (US 2019/0359007) and Taniguchi (US 2020/0122517) fail to disclose these features as well.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741